602 So. 2d 995 (1992)
STATE of Florida, Appellant,
v.
Ethel D. CARTER, Appellee.
No. 90-2261.
District Court of Appeal of Florida, First District.
August 13, 1992.
Robert A. Butterworth, Atty. Gen., and Virlindia Doss, Asst. Atty. Gen., Tallahassee, for appellant.
Nancy A. Daniels, Public Defender, and Carl S. McGinnes, Asst. Public Defender, Tallahassee, for appellee.
*996 Karen S. Wiviott, Chicago, Ill., John E. Thrasher, Tallahassee, for amicus curiae American Medical Ass'n and Florida Medical Ass'n.
Alison B. Marshall of Miller, Canfield, Paddock & Stone, Washington, D.C., for amicus curiae Nat. Ass'n for Perinatal Addiction Research and Educ.
James K. Green of American Civ. Liberties Union of Florida, West Palm Beach, for amicus curiae American Public Health Ass'n, et al.
PER CURIAM.
AFFIRMED. Johnson v. State, 602 So. 2d 1288 (Fla. 1992).
ERVIN, ZEHMER and MINER, JJ., concur.